United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Princeton Junction, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-195
Issued: September 14, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 2, 2011 appellant, through her attorney, filed a timely appeal from a
July 29, 2011 decision of the Office of Workers’ Compensation Programs (OWCP) denying
modification of a September 24, 1998 loss of wage-earning capacity decision. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that OWCP’s September 24, 1998 loss of
wage-earning capacity determination should be modified.
FACTUAL HISTORY
On December 6, 1996 appellant, then a 36-year-old letter carrier, filed a traumatic injury
claim alleging that on December 5, 1996 she sustained a broken right femur when the postal
1

5 U.S.C. § 8101 et seq.

truck she was driving was hit by an automobile. OWCP later accepted the claim for cerebral
concussion without loss of consciousness and fractured teeth.2 Appellant stopped work on
December 5, 1996.
On July 13, 1998 appellant accepted a rehabilitation job as modified clerk.3 The duties of
the position included answering telephones, providing customer support, photocopying, scanning
incoming Express Mail labels, light filing, filing Express Mail labels, nixie mail, data
entry/station input delivery point sequencing, filing change of address cards and clearing carriers
on their return to the office. All of the above-noted duties were to conform to appellant’s
physical restrictions, which included no walking, standing, reaching, twisting, operating a motor
vehicle, reaching above the shoulder, pushing, pulling, lifting, squatting, kneeling and climbing
and up to eight hours of sitting, simple grasping and fine manipulation of the hands. The
modified clerk position paid an hourly rate of $14.37. Appellant assumed her new duties on
July 18, 1998.
By decision dated September 24, 1998, OWCP issued a loss of wage-earning capacity
determination based upon her actual earnings as modified clerk working eight hours a day
beginning July 18, 1998 and earning a weekly salary of $644.40. It found no wage loss and that
the position fairly and reasonably represented her wage-earning capacity.
On September 28, 2010 appellant filed a recurrence of disability claim beginning that
date due to the employing establishment’s withdrawal of her limited-duty under the National
Reassessment Program (NRP). She also filed claims for wage-loss compensation (Form CA-7)
beginning September 28, 2010.
By letter dated December 6, 2010, OWCP informed appellant of criteria and evidence
required for establishing modification of a loss of wage-earning capacity. Appellant was given
30 days to provide the evidence.
In a November 17, 2010 report, Dr. Michael L. Silverstein, a treating Board-certified
orthopedic surgeon, conducted a physical examination and noted that appellant’s work
restrictions had not changed since his February 26, 2007 evaluation. The restrictions included
sitting up to eight hours, walking up to 100 yards, standing for 10 to 15 minutes, no reaching
above the shoulder, driving a postal vehicle, squatting, kneeling or climbing, lifting up to 5
pounds and pushing and pulling up to 20 pounds
In correspondence dated December 13, 2010, appellant informed OWCP that the
modified position upon which the loss of wage-earning capacity was based and its duties was
specifically tailored for her work restrictions. She also alleged a worsening in her medical
condition.

2

On February 18, 1999 OWCP granted appellant a schedule award for a 39 percent permanent impairment of the
right lower extremity.
3

Appellant noted that her acceptance of the position was under protest.

2

By decision dated January 6, 2011, OWCP denied modification of the September 24,
1998 loss of wage-earning capacity determination.4
In a January 17, 2011 letter, appellant’s attorney requested a hearing before an OWCP
hearing representative, which was held on May 19, 2011.
In a report dated January 31, 2011, Dr. Silverstein provided physical findings and
concluded that appellant was capable of performing her limited-duty job.
Subsequent to the May 19, 2011 hearing, counsel submitted statements from two
coworkers in support of appellant’s contention that the modified clerk position was makeshift
work and not a real position. In a February 18, 2011 statement, Marianne Moore, a coworker,
stated that appellant had worked as supervisor assistant and provided her training for her role as a
supervisor. She noted that appellant never performed any clerk functions in the office and that
her duties included maintaining daily reports, passport appointments, reconciling billing
statements, carrier attendance, customer forwarding, vehicle maintenance and customer service.
In a March 16, 2011 statement, Pamela Archer, a coworker, agreed with Ms. Moore that
appellant did not perform clerk duties and that her primary duties were scheduling passport
appointments and answering the telephone. She also stated that appellant would be assigned
work from the supervisor duties and computer work to keep her busy.
In e-mail correspondence dated June 18, 2010, Carmela McDonough, a supervisor, noted
that no work was available for appellant within her restrictions that were not duties of a
supervisor. She also noted that appellant no longer performed supervisor work, answering the
telephone, writing up second notice or doing any automated vehicle utilization system.
By decision dated July 29, 2011, OWCP’s hearing representative affirmed the denial of
modification of the September 24, 1998 loss of wage-earning capacity determination.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.5 When an employee cannot return to the dateof-injury job because of disability due to work-related injury or disease, but does return to
alternative employment with an actual wage loss, OWCP must determine whether the earnings in
the alternative employment fairly and reasonably represent the employee’s loss of wage-earning
capacity.6
4

OWCP also issued a separate decision dated January 6, 2011 denying appellant’s claim for a recurrence of
disability beginning September 28, 2010. As more than 180 days has elapsed from the date of issuance of the
January 6, 2011 decision, to the filing of this appeal, the Board concludes that it has no jurisdiction to review it. See
20 C.F.R. § 501.3(e).
5

5 U.S.C. § 8102(a).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7 (October 2009).

3

Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.7 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.8
FECA Bulletin No. 09-05, however, outlines OWCP procedures when limited-duty
positions are withdrawn pursuant to NRP. If, as in the present case, a formal wage-earning
capacity decision has been issued, OWCP must develop the evidence to determine whether a
modification of that decision is appropriate.9
ANALYSIS
OWCP accepted that appellant sustained cerebral concussion without loss of
consciousness, closed fracture of the tibia and fibula shafts and fractured teeth due to a
December 5, 1996 employment injury. On September 24, 1998 it found that her actual earnings
as a modified clerk effective July 18, 1998 fairly and reasonably represented her wage-earning
capacity and reduced her compensation to zero. On September 28, 2010 appellant filed a
recurrence of disability and claims for wage-loss beginning that day due to the withdrawal of her
limited-duty assignment as part of NRP.
On appeal to the Board, counsel argues that the September 24, 1998 loss of wage-earning
capacity was erroneous as the clerk position upon which it was based was odd-lot and makeshift
work. The hearing representative considered the issue of whether the light-duty job had been a
makeshift position.10
As noted above, OWCP issued a formal wage-earning capacity decision on
September 24, 1998. The employing establishment reassessed appellant’s rated position under
NRP, resulting in a withdrawal of limited duty and a claim for wage-loss compensation
beginning September 28, 2010. OWCP analyzed the case under the customary criteria for
modifying a loss of wage-earning capacity determination, but did not acknowledge FECA
Bulletin No. 09-05 or fully follow the procedures outlined therein for claims, such as this, in
which limited-duty positions are withdrawn pursuant to NRP.
When a loss of wage-earning capacity decision has been issued, FECA Bulletin No. 0905 requires OWCP to develop the evidence to determine whether a modification of the decision
is appropriate.11 FECA Bulletin No. 09-05 asks OWCP to confirm that the file contain
7

Harley Sims, Jr., 56 ECAB 320 (2005); Tamra McCauley, 51 ECAB 375 (2000).

8

Id.

9

FECA Bulletin No. 09-05 (issued August 18, 2009).

10

A position that is makeshift in nature is not appropriate for a wage-earning capacity determination. See
Selden H. Swartz, 55 ECAB 272 (2004).
11

Supra note 9.

4

documentary evidence supporting that the position was an actual bona fide position. It requires
OWCP to review whether a current medical report supports work-related disability and
establishes that the current need for limited duty or medical treatment is a result of injury-related
residuals, and to further develop the evidence from both the claimant and the employing
establishment if the case lacks current medical evidence.12
Further, FECA Bulletin No. 09-05 states that OWCP, in an effort to proactively manage
these types of cases, may undertake further nonmedical development, such as requiring that the
employing establishment address in writing whether the position on which the loss of wageearning capacity determination was based was a bona fide position at the time of the rating, and
to direct the employing establishment to review its files for contemporaneous evidence
concerning the position.13
If, after development and review by OWCP, the evidence establishes that the loss of
wage-earning capacity decision was proper and none of the customary criteria for modifying the
determination were met, then OWCP may issue a decision denying modification of the loss of
wage-earning capacity determination.14
As OWCP failed to follow the guidelines in FECA Bulletin No. 09-05, the Board will set
aside the July 29, 2011 decision and remand the case for further consideration. After proper
compliance with FECA Bulletin No. 09-05 guidelines, OWCP shall issue an appropriate de novo
decision on appellant’s entitlement to wage-loss compensation beginning September 28, 2010.15
CONCLUSION
The Board finds that the case is not in posture for decision and will be remanded to
OWCP for further development.

12

Id. at §§ I.A.1-2.

13

Id. at § I.A.3.

14

Id. at (Section I.A.1-4).

15

See M.E., Docket No. 11-1416 (issued May 17, 2012).

5

ORDER
IT IS HEREBY ORDERED THAT the July 29, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this decision of the Board.
Issued: September 14, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

